DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-11, and 13-21 are pending.

Allowable Subject Matter
Claim 1, 3-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination
wherein the local control circuit is to, prior to an occurrence of the global violation, raise a local violation signal in response to determining that a current consumption of the IP circuit including the local control circuit exceeds a local current budget of the IP circuit including the local control circuit; and a power controller coupled to the plurality of IP circuits, the power controller including a control circuit to receive request information from the plurality of IP circuits and, based at least in part on the request information, determine that the processor is undergoing the global violation when a global current budget is exceeded, wherein a first IP circuit of the plurality of IP circuits further comprises a first logic circuit to receive the local violation signal from the local control circuit of the first IP circuit, and prevent the first IP circuit from being throttled in response to the local violation signal until the occurrence of the global violation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 2, filed 1/24/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Garza on 2/1/2022.
The application has been amended as follows: 
1. (Currently Amended) A processor comprising: 
a plurality of intellectual property (IP) circuits, each of the plurality of IP circuits to execute instructions and including a local control circuit to enable the IP circuit to operate at a level above a local current budget for the IP circuit, unless the processor is undergoing a global violation, wherein the local control circuit is to, prior to an occurrence of the global violation, raise a local violation signal in response to determining that a current consumption of the IP circuit including the local control circuit the local current budget of the IP circuit including the local control circuit; and 
a power controller coupled to the plurality of IP circuits, the power controller including a control circuit to receive request information from the plurality of IP circuits and, based at least in part on the request information, determine that the processor is undergoing the global violation when a global current budget is exceeded, 
wherein a first IP circuit of the plurality of IP circuits further comprises a first logic circuit to receive the local violation signal from the local control circuit of the first IP circuit, and prevent the first IP circuit from being throttled in response to the local violation signal until the occurrence of the global violation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        January 31, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187